Name: Commission Regulation (EC) No 2756/94 of 11 November 1994 on the supply of flour intended for the people of Armenia, Kyrgyzstan and Tajikistan pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/14 Official Journal of the European Communities 12. 11 . 94 COMMISSION REGULATION (EC) No 2756/94 of 11 November 1994 on the supply of flour intended for the people of Armenia, Kyrgyzstan and Tajikistan pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldova ('), as amended by Regulation (EC) No 2621 /94 (2), and in particular Article 4(2) thereof, Whereas, Commission Regulation (EC) No 2065/94 (3) laying down the rules for the application of Regulation (EC) No 1999/94 and in particular Article 2(3) thereof, provides that the tenders for the free supply of processed products may relate to the quantity of basic product to be taken from intervention stocks as payment for the supply, and where applicable, in accordance with Article 5 (2), as payment for the costs of processing, packaging and marking ; Whereas, it is appropriate to open without delay a tende ­ ring procedure for the supply of 30 000 tonnes of common wheat flour ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Lot No 1 : 15 000 tonnes to be delivered to a Community port situated elsewhere other than the Mediterranean Sea. Lot No 2 : 15 000 tonnes to be delivered to a Community port situated in the Mediterranean Sea. The loading rate of the port proposed must be at least 1 000 tonnes per day ; (b) the packaging and marking of the product in accor ­ dance with the instructions set out in Annex I. The goods must be made available for loading on board ship, for a maximum period of 10 days, at the following dates : Lot No 1 :  5 000 tonnes with effect from 11 December 1994,  5 000 tonnes with effect from 18 December 1994,  5 000 tonnes with effect from 26 December 1994 ; Lot No 2 :  5 000 tonnes with effect from 26 December 1994,  5 000 tonnes with effect from 1 January 1995,  5 000 tonnes with effect from 15 January 1995. Article 3 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF, Guarantee Section, Division VI/G.2 (Office 10/05), Rue de la Loi, 120, B-1049 Brussels. The closing date for the lodgement of tenders shall be 21 November 1994 at 17.00 (Brussels time) 2. The offer of the tenderer shall indicate the quantity of common wheat, to be taken over from the intervention stocks referred to in Annex II, as payment for the supply, necessary to cover all costs of the supply as specified in Article 2 to the delivery stage laid down. The offer shall be expressed in tonnes of common wheat (net weight) to be exchanged for a tonne of finished product (net weight). HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the supply costs of 30 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in particular Article 2(1 ) and (3) thereof. Article 2 The supply shall include : (a) delivery of the product specified in Annex I, free on board (fob), stowed on the boat : O OJ No L 201 , 4. 8 . 1994, p. 1 . (2) OJ No L 280, 29. 10. 1994, p. 2. 0 OJ No L 213, 18 . 8 . 1994, p. 3 . 3 . By derogation from the amount referred to at Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 the tendering security is fixed at ECU 20 per tonne of flour. 12. 11 . 94 Official Journal of the European Communities No L 292/15 4. The security referred to at Article 12(2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 280 per tonne of flour, to be lodged in national currency. 5. The securities referred to in paragraphs 3 and 4 shall be lodged in favour of the Commission of the European Communities . Article 4 The take-over certificate referred to in Article 10 ( 1 ) (b) of Regulation (EC) No 2065/94 shall be established on the basis of the model in Annex III. Article 5 By derogation from Article 11 ( 1 ) of Regulation (EC) No 2065/94 all of the controls referred to in the said para ­ graph shall be carried out by the intervention agency of the Member State in which the port of loading is situated. Article 6 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1994. For the Commission Rene STEICHEN Member of the Commission No L 292/16 Official Journal of the European Communities 12. 11 . 94 ANNEX I 1 . Product to be supplied : Common wheat flour 2. Characteristics and quality of the goods (') : OJ No C 114, 29. 4. 1991 (point II.B.l.a) 3 . Total quantity : 30 000 tonnes (net weight) 4. Number of lots : Two lots of 15 000 tonnes, each to be delivered to one port only 5. Packaging (2) : The two lots will be packaged in new mixed jute/polypropylene sacks each containing 50 kilogrammes net. OJ No C 114, 29 . 4. 1991 (under II.B.2.c) Additional requirements : (a) The quantities in Lot No 1 to be delivered for 11 and 18 December and those in Lot No 2 to be deli ­ vered for 26 December. The sacks must be packed on pallets at the rate of 20 sacks of 50 kilogrammes (net) per pallet. The pallets must be shrink wrapped and fastened by means of straps, twice horizontally and twice verti ­ cally. Each pallet shall be covered with polyethylene netting. The dimensions of the pallets shall be fixed in agreement with the services of the Commission ; (b) The quantities in Lot No 1 to be delivered for 26 December and those in Lot No 2 to be delivered for 1 and 15 January 1995. The sacks must be packaged in new polypropylene 'Slinged/Big Bags', closed on top, at the rate of 20 sacks of 50 kilogrammes (net) per 'Big Bag'. The 'Big Bags' will be sealed under the responsibility of the successful tenderer. The 'Big Bags' should be of the dimensions 1,60 m L x 1,20 m W x 0,80 m H 6. Marking : The marking of the sacks (information in the Russian language plus European flag) must conform to the requirements laid down in the OJ No C 273, 30. 9 . 1994 7. Stage of supply : fob stowed (') The successful tenderer shall deliver to the transporter a certificate from an official entity, certifying that for the product to be delivered, the standards applicable, relative to nuclear radiation, in the Member State concerned have not been ex ­ ceeded. The radioactivity certificate must indicate the caesium  134 and  137 and iodium  131 levels. (2) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 12. 11 . 94 Official Journal of the European Communities No L 292/17 ANNEX II (in tonnes) Places of storage Quantity Lot No 1 DLG Gl. SiloanlÃ ¦g Havnevej 6 DK-4654 Fakse Ladeplads 2 027,720 DLG HolmegÃ ¥rd Gods HolmegÃ ¥rdvej 71 DK-4684 Holme-Olstrup 5 067,800 DLG HoltegÃ ¥rden, Lager B KÃ ¸gevej 61-63 DK-4690 Haslev 3 015,640 DLG 0verup ErhvervsomrÃ ¥de 24 DK-4700 NÃ ¦stved 4 584,260 DLG SiloanlÃ ¦gget Vestervej 6 DK-4700 NÃ ¦stved 2 981,140 DLG HarrestedgÃ ¥rd Slagelsevej 283 DK-4700 NÃ ¦stved 4 557,920 DLG StÃ ¥lsiloen 0stre Mellemkaj 6 DK-4700 NÃ ¦stved 5 091,020 DLG Lager Nord GammelsÃ ¸vej 14 DK-4760 Vordingborg 3 008,180 Lot No 2 DLG 0verup ErhvervsomrÃ ¥de 24 DK-4700 NÃ ¦stved 3 590,260 DLG StenlÃ ¦ngegÃ ¥rd Lilliendalsvej 35 DK-4735 Mern 4 719,490 DLG LundbygÃ ¥rd Gods Betonsilo DK-4750 Lundby 2 003,760 DLG Plansilo Storegade 4 DK-4780 Stege 2 765,680 No L 292/18 Official Journal of the European Communities 12. 11 . 94 (in tonnes) Places of storage Quantity DLG NybellegÃ ¥rd GrÃ ¸nsundvej 50 DK-4780 Stege ¢ 1 504,680 DLG Siloanlaeget-Borre Liselundvej 1 DK-4791 Borre 2 746,070 DLG Lageret Nordensvej 6 DK-4800 Nykobing F 2 502,640 DLG SkjÃ ¸rringe Gods, Rode Lade SkjÃ ¸rringevej 1 DK-4850 StubbekÃ ¸bing 3 012,080 DLG SkjÃ ¸rringe Gods, Lille + Stort SkjÃ ¸rringevej 1 DK-4850 StubbekÃ ¸bing 6 003,640 DLG Lageret Birketvej 312 DK-4952 Stokkemarke 1 501,320 The characteristics of the lots shall be supplied to the tenderers by the Danish intervention agency. Address of the intervention agency : DENMARK Landbrugsministeriet EF-Direktoratet Nyropsgade 26 DK-1602 Kobenhavn V Tel. : (45) 33 92 70 00 ; fax : (45) 33 92 69 48 . 12. 11 . 94 Official Journal of the European Communities No L 292/19 ANNEX III Take-over certificate I, the undersigned (name/first name/position) acting on behalf of certify the following goods have been taken over : Product ; Packaging : of sacks : Number of 'Big Bags'/Pallets : Total quantity in tonnes (net) : (gross) : Place and date of take-over : Name of boat : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp . of transporter